

114 S970 IS: To allow more small insured depository institutions to qualify for the 18-month on-site examination cycle, and for other purposes.
U.S. Senate
2015-04-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II114th CONGRESS1st SessionS. 970IN THE SENATE OF THE UNITED STATESApril 16, 2015Mr. Toomey (for himself and Mr. Donnelly) introduced the following bill; which was read twice and referred to the Committee on Banking, Housing, and Urban AffairsA BILLTo allow more small insured depository institutions to qualify for the 18-month on-site examination
			 cycle, and for other purposes.
	
 1.Expansion of threshold for 18-month on-site examination cycleSection 10(d) of the Federal Deposit Insurance Act (12 U.S.C. 1820(d)) is amended— (1)in paragraph (4)(A), by striking $500,000,000 and inserting $1,000,000,000; and
 (2)in paragraph (10), by striking $500,000,000 and inserting $1,000,000,000.